ACCEPTED
                                                                                            05-14-00671-CR
                                                                                  FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                      3/27/2015 11:01:38 AM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                               NO. 05-14-00671-CR

                        IN THE COURT OF APPEALS               FILED IN
                                                       5th COURT OF APPEALS
                    FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
                            AT DALLAS, TEXAS           3/27/2015 11:01:38 AM
                      ________________________________        LISA MATZ
                                                                         Clerk
                         WILLIAM GERARD PALMER,
                                     Appellant

                                         v.

                           THE STATE OF TEXAS,
                                       Appellee
                      ________________________________

     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                ________________________________

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the time for filing the State’s brief be

extended by thirty (30) days. See Tex. R. App. P. 38.6(d). In support of this

motion, the State would show the following:

      Appellant pleaded not guilty to capital murder in Cause No. F12-00445.

The jury found Appellant guilty and the Court sentenced him to confinement for

life in the Institutional Division of the Texas Department of Criminal Justice.

      After receiving two extensions, Appellant’s brief was filed on February 17,

2015. The deadline for filing the State’s brief was March 19, 2015. This Court has

not yet set this case for submission.

                                                                                        1
       Due
       D to the undersigne
                u        ed attorney
                                   y’s existingg appellatee docket, w
                                                                    writ docket,, and

capital docket,
        d       and
                  d in order to allow tiime for revview and eediting, thee State requuests

an exten
       nsion of tim
                  me of thirty
                             y (30) days, that is, uup to and inncluding, A
                                                                          April 20, 22015,

in which
       h to file itss brief. No
                              o previouss extensionns have beeen requesteed by the S
                                                                                   State

in this case.
        c

       WHEREFO
       W     ORE, PREM
                     MISES CO
                            ONSIDERE
                                  RED, the Sttate respecctfully requuests

that the time for fiiling its briief be exten
                                            nded until April 20, 22015.

                                                        Respecctfully subm
                                                                         mitted,


Susan Hawk
       H                                                Christiine Womb   ble
Criminnal Districtt Attorney
                           y                            Assistaant Districct Attorneyy
Dallas County
       C                                                State Bar No. 240035991
                                                        Frank CCrowley Courts Bldgg
                                                        133 N. Riverfrontt Blvd., LB
                                                                                   B-19
                                                        Dallas, Texas 752207-4399
                                                        (214) 6653-3625 pphone
                                                        (214) 6653-3643 fa
                                                                         fax

                               CERTIFIC
                                      CATE OF SE
                                               ERVICE

       I certify thaat a true co
                               opy of thiss motion w
                                                   was served on Appelllant’s attorrney,

Douglass H. Parkss, Attorney
                           y at Law, 321 Calm
                                            m Water L
                                                    Lane, Hollyy Lake Raanch,

Texas, 75765,
       7      by e-service, on March 27, 2015.


                                                        Christinne Womble




                                                                                         2